Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 21 December 2021 for application number 16/648,041. 
Claims 1, 7, 17, and 18 are currently amended.
Claim 19 is canceled.
Claims 1 – 18 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.

Response to Amendment
Applicant’s amendment filed 21 December 2021 is sufficient to overcome the rejection of claims 1 – 18 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant's arguments filed 21 December 2021 against the motivation statements have been fully considered but they are not persuasive.  With regards to the argument that “The final office action (FOA) alleges that the claimed subject matter is rendered obvious by the combination of five documents. The number of references is five because Collard is relied on to reject claim 7 and subject matter based on claim 7 is now included in claims 1, 17, and 18. As the number of documents increases in an obviousness rejection, the more likely impermissible hindsight is being used to create and/or justify the combination. This large number of references has been met with skepticism by the Federal Circuit during several oral arguments. For example, in the oral argument of Jn re Neill, 641 Fed. Appx. 996, No. 2015-— 1431, March 9, 2016, Judge Moore had this exchange with the PTO’s Associate Solicitor:
Judge Moore: How often do you see four reference obviousness rejections? Because I'll be honest, I’ ve never seen one. That’s a lot of references you’ ve got to piece together to get to obviousness. Associate Solicitor for the USPTO: It’s a good number of references; but, in this case the Examiner found the motivation to Judge Moore: The question I asked is actually quite personal. How often have you seen a four reference obviousness rejection; because, I never have. Not out of the PTO. Never. I’ve seen people try to argue it in litigation, sure. But, I’ve never seen the PTO go to four separate references and cherry pick items and then combine them together. Associate Solicitor for the USPTO: Well, I don’t know if ’ve seen a four reference one; but, I don’t believe that the Board.... Judge Moore: Or anything greater than four, let’s be clear so that this deposition transcript reads right, four or greater. (Laughter) That’s a lot of references! During oral argument of another case before the Federal Circuit, INRE ANOVA HEARING 
In addition, the final office action (FOA) does not provide any motivation beyond stating that the features are present in the cited documents. Regarding Smith, the FOA simply cites the feature of “portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory” from Smith’s Abstract. The alleged motivation to combine Rychlik with Smith is “to improve a system by providing for the ability where portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory” (emphasis added). The italicized wording simply repeats the same feature from Smith’s Abstract. There is no reasoned explanation applied explaining why a person of ordinary skill in the art would have been motivated to make this combination. The generic “to improve a system” is not a reasoned explanation. A similar format is followed to justify the addition of Sundaram, repeating the feature from Sundaram’s paragraph [0096], the addition of McGrath, repeating the feature from McGrath’s column 7, lines 26-33, and the addition of McGrath, repeating the feature from Collard’s Abstract. All of the alleged four motivations are identical in format, which is nothing more than a repetition of the feature for which the reference is cited. The justifications for combining all five references are simply unsupported assertions/conclusory In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner quote portions of the references that provided beneficial motivation for the combination of references.  Therefore, Examiner respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.

Applicant’s arguments, filed 21 December 2021, with respect to the rejection(s) of claim(s) 1 – 18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arimilli et al., US Pub. No. 2003/0074540 A1.
Arimilli, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 and further in view of Arimilli et al. [hereafter as Arimilli], US Pub. No. 2003/0074540 A1.

As per claim 1, Rychlik discloses an apparatus comprising:
address translation circuitry to perform a translation of a virtual address comprising a virtual tag portion and a virtual address portion into a physical address comprising a physical address portion, and the address translation circuitry [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22] comprising:
address tag translation circuitry to perform a translation of the virtual tag [translates the virtual address tag to a physical address] portion into the physical tag [to a physical address, and store a number of most significant bits as a tag] portion [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22], 
wherein the address translation circuitry selects the translation to be performed by the address translation circuitry [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address, as the claimed translation being dependent upon the virtual address] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22]. 
However, Rychlik does not explicitly disclose translation of a virtual address comprising a virtual tag portion and a virtual address portion into a physical address comprising a physical tag portion, the physical address portion identifying a memory location to which access is required and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation:
wherein the address translation circuitry selects the translation to be performed by the address tag translation circuitry in dependence on the virtual address, and
wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address.
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].
Rychlik and Smith are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik with Smith in order to modify Rychlik for “portion” as taught by Smith.  One of ordinary skill in the art would be motivated to combine Rychlik with Smith before the effective filing date of the claimed invention to improve a system by providing for the ability where “Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.” [Smith, Abstract].
the physical address portion identifying a memory location to which access is required and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation, 
wherein the address translation circuitry selects the translation to be performed by the address tag translation circuitry in dependence on the virtual address, and 
wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address.
Sundaram teaches wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address [“Further as an example, the tag module 204 and the virtual address module 206 can be implemented using a single memory structure or device or be managed differently by various embodiments such that a portion of that memory is reserved for tags 116 and another non-overlapping portion is reserved for the virtual addresses 120.”] [para. 0096].
Rychlik, Smith, and Sundaram are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik and Smith with Sundaram in order to modify Rychlik and Smith “wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address” as taught by Sundaram.  One of ordinary skill in the art would be motivated to combine Rychlik and Smith with Sundaram before the effective filing date of the claimed invention to improve a system by providing for the ability of “using a single [Sundaram, para. 0096].
However, Rychlik, Smith, and Sundaram do not explicitly disclose translation of a virtual address comprising a virtual tag and a virtual address into a physical address comprising a physical tag, the physical address portion identifying a memory location to which access is required and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation, 
wherein the address translation circuitry selects the translation to be performed by the address tag translation circuitry in dependence on the virtual address.
McGrath teaches selects the translation to be performed in dependence on the virtual address [“In response to a virtual address received from the cache, TLB 40 determines whether or not the virtual address is a hit in translation storage 42 and provides the corresponding physical address if a hit is detected. More particularly, the virtual address may be used to select one or more entries in translation storage 42 which may be eligible to store a translation corresponding to the virtual address (depending upon the structure of the translation storage 42).”] [col. 7, lines 26-33].
Rychlik, Smith, Sundaram, and McGrath are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, and Sundaram with McGrath in order to modify Rychlik, Smith, and Sundaram for “selects the translation to be performed in dependence on the virtual address” as taught by McGrath.  One of ordinary skill in the art would [McGrath, col. 7, lines 26-33].
However, Rychlik, Smith, Sundaram, and McGrath do not explicitly disclose translation of a virtual address comprising a virtual tag and a virtual address into a physical address comprising a physical tag, the physical address portion identifying a memory location to which access is required and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation, 
wherein the address translation circuitry selects the translation to be performed by the address tag translation circuitry.
Arimilli teaches translation of a virtual address comprising a virtual tag and a virtual address into a physical address comprising a physical tag [a tag 868, and a real page address 869], the physical address portion identifying a memory location to which access is required and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation [tag match is found, and the storage access is legal, real address 256 is formed by combining real tag 266 with offset field 259 from virtual address 252. Information 271 stored in real memory 262 that is indexed by real address 256 can be manipulated based upon the definition of the operation (e.g., instruction fetch, load, store)] [“The virtual address locations are divided into two non-overlapping regions, namely, an architecturally visible virtual memory region and a behavioral virtual memory region. The address converter converts an effective address to an architecturally visible virtual address and a behavioral virtual address. The architecturally visible virtual address is utilized to access the architecturally visible virtual memory region of the virtual memory and the behavioral virtual address is utilized to access the behavioral virtual memory region of the virtual memory. Stored within the behavioral virtual memory region of the virtual memory, the fetch prediction means provides a behavioral virtual address of a next fetch instruction block. The address translator translates the behavioral virtual address of a next fetch instruction block predictor to a real address associated with the real memory.”] [Abstract] [“In addition, an ERAT 865 includes multiple rows, and each row is comprised of one or more ERAT entries. ERAT entry 866 includes a valid indication 867, a tag 868, and a real page address 869. To perform either AEA 861 to real address 870 translation or BEA 863 to real address 870 translation, an effective address is decomposed into a tag 871, an index 872, and a byte offset 873. Note that the size of tag 871 has increased by one bit to accommodate the addition MSB effective address bit.”] [para. 0079] [“If a tag match is found, and the storage access is legal, real address 256 is formed by combining real tag 266 with offset field 259 from virtual address 252. Information 271 stored in real memory 262 that is indexed by real address 256 can be manipulated based upon the definition of the operation (e.g., instruction fetch, load, store) accessing information 271.”] [para. 0031], 
wherein the address translation circuitry selects the translation to be performed by the address tag translation circuitry [In the case of an AEA 861, MSB bit 862 contains a logical "0." In the case of a BEA 863, MSB bit 864 contains a logical "1."] [“As shown in FIG. 9, an effective address is extended by prepending a MSB bit. It extends the techniques shown in FIG. 6, that is to increase the size of the tag fields by one bit to accommodate the additional MSB effective address bit incorporated by the microarchitecture, and providing a means to cache effective-to-real translations for both visible memory and behavioral memory. In the case of an AEA 861, MSB bit 862 contains a logical "0." In the case of a BEA 863, MSB bit 864 contains a logical "1."”] [para. 0078].
Rychlik, Smith, Sundaram, McGrath, and Arimilli are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, Sundaram, and McGrath with Arimilli in order to modify Rychlik, Smith, Sundaram, and McGrath for “translation of a virtual address comprising a virtual tag and a virtual address into a physical address comprising a physical tag, the physical address portion identifying a memory location to which access is required and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation, 
wherein the address translation circuitry selects the translation to be performed by the address tag translation circuitry” as taught by Arimilli.  One of ordinary skill in the art would be motivated to combine Rychlik, Smith, Sundaram, and McGrath with Arimilli before the effective filing date of the claimed invention to improve a system by providing for the ability of “A behavioral memory mechanism for performing fetch prediction …. The virtual address locations are divided into two non-overlapping regions, namely, an architecturally visible virtual memory region and a behavioral virtual memory region. …. The address translator translates the behavioral virtual address of a next fetch instruction block predictor to a real address associated with the real memory.” [Arimilli, Abstract].
Claims 17 and 18 are rejected with like reasoning.

As per claim 2, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath and further in view of Arimilli discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the translation performed by the address tag translation circuitry is dependent on a most-significant bit of the virtual address portion [most significant bits] [“A cache entry also includes a " tag," which comprises the most significant bits of the address associated with the data stored in the cache.”] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22]. 
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].

As per claim 3, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath and further in view of Arimilli discloses the apparatus as claimed in claim 2, Rychlik discloses wherein when the most-significant bit of the virtual address portion has a first value the selected translation performed by the address tag translation circuitry generates the [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the matching physical tag portion, and one of the plurality of the most significant bits as a first value] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22], 
and wherein when the most-significant bit has a second value the selected translation performed by the address tag translation circuitry modifies the virtual tag portion to generate the physical tag portion [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion, and one of the plurality of the most significant bits as a second value]  [“A cache entry also includes a " tag," which comprises the most significant bits of the address associated with the data stored in the cache.”] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].

As per claim 4, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath and further in view of Arimilli discloses the apparatus as claimed in claim 2, [system space] and user-owned processes [user space], and a value of the most-significant bit of the virtual address portion is indicative of whether the virtual address has been allocated to kernel-owned processes or to user-owned processes [“It should be recalled that the region (R) field (corresponding to the most significant bit of the virtual address) indicates whether the address relates to system space or user space. Since, by convention, descriptors for all system space addresses are continually maintained in the translation table, no address having an active R field should ever result in a translation table fault, and an R field value of 1 in UPN register 731 is indicative of an error.”] [col. 20, lines 10-18].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 and further in view of Arimilli et al. [hereafter as Arimilli], US Pub. No. 2003/0074540 A1 as applied to claim 1 above, and further in view of Ackerman et al. [hereafter as Ackerman], US Patent No. 6,308,247 B1.

As per claim 5, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath and further in view of Arimilli discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the selected translation performed by the address tag translation [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].
However, Rychlik, Smith, Sundaram, McGrath, and Arimilli do not explicitly disclose translation comprises inverting.
Ackerman teaches translation comprises inverting [“The second step is to convert the virtual address to a real address. This involves translating the virtual address through an inverted page table structure to the final physical memory address.”] [col. 6, lines 25-26]. 
Rychlik, Smith, Sundaram, McGrath, Arimilli, and Ackerman are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, Sundaram, McGrath, and Arimilli with Ackerman in order to modify Rychlik, Smith, Sundaram, McGrath, and Arimilli where [Ackerman, col. 6, lines 25-26].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 and further in view of Arimilli et al. [hereafter as Arimilli], US Pub. No. 2003/0074540 A1 as applied to claim 1 above, and further in view of Hattersley et al. [hereafter as Hattersley], US Patent No. 5,341,485.

As per claim 6, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath and further in view of Arimilli discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the selected translation performed by the address tag translation circuitry comprises at least a portion of the virtual tag portion to generate the physical tag portion [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].
However, Rychlik, Smith, Sundaram, McGrath, and Arimilli do not explicitly disclose translation comprises incrementing.
Hattersley teaches translation comprises incrementing [“After generating each real address by incrementing the translated virtual address.”] [col. 7, lines 2-3]. 
Rychlik, Smith, Sundaram, McGrath, Arimilli, and Hattersley are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, Sundaram, McGrath, and Arimilli with Hattersley in order to modify Rychlik, Smith, Sundaram, McGrath, and Arimilli where “translation comprises incrementing” as taught by Hattersley.  One of ordinary skill in the art would be motivated to combine Rychlik, Smith, Sundaram, McGrath, and Arimilli with Hattersley before the effective filing date of the claimed invention to improve a system by providing for the ability of “generating each real address by incrementing the translated virtual address.” [Hattersley, col. 7, lines 2-3].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 and further in view of Arimilli et al. [hereafter as Arimilli], US Pub. No. 2003/0074540 A1 as applied to claim 1 above, and further in view of Collard et al. [hereafter as Collard], US Patent No. 7,296,136 B1.

As per claim 7, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath and further in view of Arimilli discloses the apparatus as claimed in claim 1, Rychlik discloses further comprising a memory system to receive the physical address and to access the memory location identified by the physical address portion [“Each page table entry includes a number of most significant bits of the physical address associated with the specified virtual address, and a number of bits comprising attribute data. Based on the physical address, MMU 102 and SMMU may access the data associated with the physical address, which may be stored at a particular address of system memory 14, or on another storage device, such as a hard disk drive, or solid state drive.”] [col. 16, lines 36-43].
However, Rychlik, Smith, Sundaram, McGrath, and Arimilli do not explicitly disclose wherein the memory system is responsive to reception of the physical address, when a predetermined part of the physical tag portion has a predetermined value, to perform the predetermined memory operation.
the predetermined memory operation [“Within node N1, the NIC sends the physical address abar to memory unit M, which returns value b. The value b is then returned to node N0 (as indicated by arrow <VAL, b, t>) using the same tag t so that node N0 recognizes the return signal as the response to the first load instruction that it initiated. Value b is forwarded to processor P in node N0 wherein the addition instruction c=b+d is performed. The resulting value is forwarded back to the TLB in node N0 wherein it is translated into a physical address, forwarded to the NIC of node N0, which in turn forwards a load command to the owner of physical address (in this example node Nk) using a different tag value (t2). Within node Nk, the NIC forwards physical address cbar to the memory unit which returns value v. Value v is returned as denoted by <VAL, v, t2> to node N0 using the tag t2 to indicate to the processor P that it is the response to the second load instruction of the indirect load.”] [col. 7, lines 9-25].
Rychlik, Smith, Sundaram, McGrath, Arimilli, and Collard are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, Sundaram, McGrath, and Arimilli with Collard in order to modify Rychlik, Smith, Sundaram, McGrath, and Arimilli “wherein the memory system is responsive to reception of the physical address, when a predetermined part of the physical tag portion has a predetermined value, to perform the predetermined memory operation” as taught by Collard.  One of ordinary skill in the art would be motivated to combine Rychlik, Smith, Sundaram, McGrath, and Arimilli with Collard before the effective filing date of [Collard, Abstract].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 18 have received a first action on the merits and are subject of a first action final.
CLAIMS ALLOWABLE IN THE APPLICATION
Per the instant office action, claim 8 is objected to as being dependent upon a rejected base claim, but is considered as containing allowable subject matter.  This claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9 – 16 depend upon claim 8 and are subsequently objected as considered as containing allowable subject matter.  
Regarding claim 8, the prior art of record neither anticipates, nor renders obvious a predetermined memory operation as a result of a guard tag comparison of the physical tag portion of a physical address against a guard tag value that is associated with a memory location and a memory system that is responsive to where when the physical tag portion and the guard tag value do not satisfy a match condition a fault condition is indicated.  The prior art of record teaches guard bits and the initiation of a fault, however it does not teach the specific claimed limitations of predetermined memory operation as a result of a guard tag comparison of the physical tag portion of a physical address against a guard tag value that is associated with a 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozaki et al., US Pub. No. 2004/0260907 A1 – teaches “The address translation means may translate the virtual address space of the transfer means into the single physical address space having mutually non-overlapping addresses.” [para. 0025]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EW/Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135